As filed with the Securities and Exchange Commission on September 6, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Underlying Funds Trust SEMI-ANNUAL REPORT June 30, 2013 Underlying Funds Trust Event Driven Allocation of Portfolio Assets - June 30, 2013 (Unaudited) Event Driven Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - June 30, 2013 (Unaudited) Long/Short Equity Investments are a percentage of Total Net Assets. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - June 30, 2013 (Unaudited) Market Neutral Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - June 30, 2013 (Unaudited) Relative Value - Long/Short Debt Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Managed Futures Strategies Allocation of Portfolio Assets - June 30, 2013 (Unaudited) Managed Futures Strategies Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – June 30, 2013 (Unaudited) The following Expense Example is presented for Event Driven, Long/Short Equity, Market Neutral, Relative Value – Long/Short Debt, and Managed Futures Strategies (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13 – 6/30/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The Example below includes, but is not limited to, investment advisory fees and operating services fees.However, the Example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Underlying Funds Trust Expense Example – June 30, 2013 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/13 6/30/13 1/1/13-6/30/13+ Actual^…………… Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $10.51. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $9.99. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.68%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/13 6/30/13 1/1/13-6/30/13+ Actual^…………… Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $10.20. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $9.99. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.01%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2013 (continued) (Unaudited) Market Neutral Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/13 6/30/13 1/1/13-6/30/13+ Actual^…………… Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $9.72. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $9.99. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.77%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Relative Value – Long/Short Debt Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/13 6/30/13 1/1/13-6/30/13+ Actual^…………… Hypothetical (5% return before expenses)**……. ^Excluding interest expense and dividends on short positions, your actual expenses would be $10.02. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $9.99. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.51%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2013 (continued) (Unaudited) Managed Futures Strategies Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/13 6/30/13 1/1/13-6/30/13+ Actual^…………… Hypothetical (5% return before expenses)**……. ^Excluding interest expense, your actual expenses would be $10.04. ** Excluding interest expense, your hypothetical expenses would be $9.99. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.08%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Event Driven Schedule of Investments June 30, 2013 (Unaudited) Shares Fair Value COMMON STOCKS - 65.2% Auto Components - 0.7% Cooper Tire & Rubber Co. $ Visteon Corp. (a) Total Auto Components Automobiles - 2.1% General Motors Co. (a) Biotechnology - 0.1% Elan Corp. PLC - ADR (a) Capital Markets - 0.4% E*TRADE Financial Corp. (a) Chemicals - 10.5% Chemtura Corp. (a) Ferro Corp. (a) WR Grace & Co. (a) Zoltek Cos., Inc. (a) Total Chemicals Commercial Banks - 0.2% Sterling Bancorp Commercial Services & Supplies - 0.0% RL Polk & Co. (b) 1 Computers & Peripherals - 1.4% Dell, Inc. Intermec, Inc. (a) STEC, Inc. (a) Total Computers & Peripherals Construction Materials - 0.0% Vulcan Materials Co. Consumer Finance - 0.0% Netspend Holdings, Inc. (a) Diversified Consumer Services - 0.5% Stewart Enterprises, Inc. Diversified Telecommunication Services - 0.0% Ziggo NV Electric Utilities - 0.5% Iberdrola SA 9 48 NV Energy, Inc. Total Electric Utilities Electronic Equipment, Instruments & Components - 0.3% Laird PLC Power-One, Inc. (a) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 3.1% Lufkin Industries, Inc. North American Energy Partners, Inc. (a) Total Energy Equipment & Services Food & Staples Retailing - 0.5% SUPERVALU, Inc. (a) Food Products - 1.5% Copeinca ASA DE Master Blenders 1753 NV (a) Dole Food Co., Inc. (a) GrainCorp Ltd. Smithfield Foods, Inc. (a) Yashili International Holdings Ltd. Total Food Products Health Care Equipment & Supplies - 0.1% Cynosure, Inc. (a) ICU Medical, Inc. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 0.6% Assisted Living Concepts, Inc. CML HealthCare, Inc. (a) Rhoen Klinikum AG Vanguard Health Systems, Inc. (a) Total Health Care Providers & Services Hotels, Restaurants & Leisure - 7.5% 7 Days Group Holdings Ltd. - ADR (a) Ameristar Casinos, Inc. Bob Evans Farms, Inc. Marriott International, Inc. 1 40 Orient-Express Hotels Ltd. (a) Penn National Gaming, Inc. (a) Six Flags Entertainment Corp. Tim Hortons, Inc. WMS Industries, Inc. (a) Total Hotels, Restaurants & Leisure Household Durables - 0.1% American Greetings Corp. Nobility Homes, Inc. (a) Total Household Durables Household Products - 0.4% Central Garden & Pet Co. (a) Spectrum Brands Holdings, Inc. Total Household Products Insurance - 1.2% Alleghany Corp. (a) American Safety Insurance Holdings Ltd. (a) MBIA, Inc. (a) National Financial Partners Corp. (a) Total Insurance Internet Software & Services - 0.8% ExactTarget, Inc. (a) Keynote Systems, Inc. Market Leader, Inc. (a) Total Internet Software & Services Life Sciences Tools & Services - 1.1% Life Technologies Corp. (a) Machinery - 2.2% CNH Global NV EnPro Industries, Inc. (a) Gardner Denver, Inc. Met-Pro Corp. Total Machinery Media - 9.2% AMC Networks, Inc. (a) Arbitron, Inc. Astral Media, Inc. - Class A (a) Astral Media, Inc. - Class B (a) Belo Corp. Comcast Corp. Fisher Communications, Inc. Kabel Deutschland Holding AG Liberty Global PLC - A (a) Liberty Global PLC - C (a) LIN TV Corp. (a) Quebecor, Inc. (a) Telenet Group Holding NV Tribune Co. (a) Total Media Metals & Mining - 0.2% AuRico Gold, Inc. Camino Minerals Corp. (a) First Quantum Minerals Ltd. 1 15 Hoganas AB Pan American Silver Corp. (a) Total Metals & Mining Multiline Retail - 1.8% Hudson's Bay Co. (a) Oil, Gas & Consumable Fuels - 6.4% Athabasca Oil Corp. (a) Atlas Energy LP Berry Petroleum Co. Gulf Coast Ultra Deep Royalty Trust (a) Heritage Oil PLC (a) Legacy Oil + Gas, Inc. (a) Painted Pony Petroleum Ltd. (a) Penn West Petroleum Ltd. (a) Raging River Exploration, Inc. (a) Uranium One, Inc. (a) Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 3.1% Buckeye Technologies, Inc. International Paper Co. Tembec, Inc. (Acquired 06/4/2009, Cost $0) (a)(c) Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a)(c) Wausau Paper Corp. Total Paper & Forest Products Pharmaceuticals - 0.0% Omthera Pharmaceuticals, Inc. (a) Real Estate Investment Trusts (REITs) - 0.1% Chimera Investment Corp. Colonial Properties Trust Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 3.2% Huntingdon Capital Corp. (a) Road & Rail - 2.9% AMERCO Hertz Global Holdings, Inc. (a) Total Road & Rail Semiconductors & Semiconductor Equipment - 0.1% Lam Research Corp. (a) LTX-Credence Corp. (a) PLX Technology, Inc. (a) Spansion, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 0.4% BMC Software, Inc. (a) Ebix, Inc. Stonesoft OYJ (a) Total Software Specialty Retail - 1.2% Office Depot, Inc. (a) The Pep Boys-Manny, Moe & Jack (a) Total Specialty Retail Thrifts & Mortgage Finance - 0.3% Hudson City Bancorp, Inc. Wireless Telecommunication Services - 0.7% T-Mobile US, Inc. (a) TOTAL COMMON STOCKS (Cost $79,176,200) $ Principal CONVERTIBLE BONDS - 1.5% Amount Consumer Finance - 0.6% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ Machinery - 0.9% Meritor, Inc. 7.875%, 03/01/2026 (Acquired 11/30/2012, Cost $907,181) (d) TOTAL CONVERTIBLE BONDS (Cost $1,717,260) $ CORPORATE BONDS - 8.6% Construction Materials - 1.5% Shingle Springs Tribal Gaming Authority 9.375%, 06/15/2015 (Acquired 11/09/2012 through 05/24/2013, Cost $1,886,365) (d) Containers & Packaging - 1.3% ARD Finance SA 11.125%, 06/01/2018 (Acquired 01/25/2013 through 06/06/2013, Cost $1,824,127) (b)(d) EUR 1,291,718 Food & Staples Retailing - 0.0% Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $10,000) (b)(c) $ Food Products - 0.8% Pilgrim's Pride Corp. 7.875%, 12/15/2018 Health Care Equipment & Supplies - 0.0% Human Touch LLC/Interactive Health Finance Corp. PIK 15.000%, 03/30/2014 (Acquired 06/18/2009 through 04/01/2013, Cost $243,827) (b)(c)(f) 26 Household Products - 0.7% Reynold's Group Issuer LLC 9.875%, 08/15/2019 Internet Software & Services - 1.2% iPayment, Inc. 10.250%, 05/15/2018 Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (b)(c)(f) Oil, Gas & Consumable Fuels - 1.0% Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012 through 04/02/2013, Cost $1,459,522) (d) Paper & Forest Products - 1.4% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Verso Paper Holdings LLC/Verso Paper, Inc. 11.375%, 08/01/2016 Total Paper & Forest Products Software - 0.6% First Data Corp. 11.250%, 03/31/2016 TOTAL CORPORATE BONDS (Cost $11,940,434) $ BANK LOANS - 2.0% Federal Mogul Corp. Term Loan B 1st Lien 1.938%, 12/29/2014 (e) Federal Mogul Corp. Term Loan C 1st Lien 1.938%, 12/28/2015 (e) Harrah's Las Vegas Properties Co. Mezzanine 1, 3.683%, 02/13/2014 (e) Mezzanine 2, 3.683%, 02/13/2014 (e) Mezzanine 3, 3.683%, 02/13/2014 (e) Mezzanine 4, 3.683%, 02/13/2014 (e) 3.683%, 02/13/2015 (e) TOTAL BANK LOANS (Cost $2,649,756) $ ESCROW NOTES - 0.0% Caraustar Escrow (a)(b) 1 1 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 Lear Corp. (a)(b) Six Flags Entertainment Corp. (a)(b) 0 Smurfit-Stone Container Corp. (a)(b) 0 TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% Contracts American Medical Alert Corp. (a)(b) Clinical Data, Inc. (a)(b) Gerber Scientific, Inc. (a)(b) TOTAL RIGHTS (Cost $0) $ WARRANTS - 0.0% Shares Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Lear Corp. Expiration November 2014, Exercise Price: $10.56 (a) 75 TOTAL WARRANTS (Cost $30) $ PURCHASED OPTIONS - 0.6% Contracts Call Options - 0.3% Agrium, Inc. Expiration July 2013, Exercise Price: $90.00 Barnes & Noble, Inc. Expiration July 2013, Exercise Price: $21.00 35 Chemtura Corp. Expiration September 2013, Exercise Price: $22.50 El du Pont de Nemours & Co. Expiration October 2013, Exercise Price: $57.50 Hess Corp. Expiration November 2013, Exercise Price: $70.00 LIN TV Corp. Expiration January 2014, Exercise Price: $17.50 26 Penn West Petroleum Ltd. Expiration September 2013, Exercise Price: $11.00 20 Expiration September 2013, Exercise Price: $12.00 Expiration December 2013, Exercise Price: $12.00 Tim Horton's, Inc. Expiration October 2013, Exercise Price: $60.00 99 WR Grace & Co. Expiration December 2013, Exercise Price: $87.50 Total Call Options Put Options - 0.3% SPDR S&P rust Expiration July 2013, Exercise Price: $156.00 Expiration July 2013, Exercise Price: $157.00 Expiration July 2013, Exercise Price: $158.00 Expiration August 2013, Exercise Price: $159.00 United States Natural Gas Fund LP Expiration September 2013, Exercise Price: $16.00 Expiration September 2013, Exercise Price: $17.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,291,796) $ MONEY MARKET FUNDS - 18.7% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 12/31/2031, 0.09% (e)(g) TOTAL MONEY MARKET FUNDS (Cost $25,294,402) $ Total Investments (Cost $122,069,878) - 96.6% Other Assets in Excess of Liabilities - 3.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro (a) Non-income producing. (b) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At June 30, 2013, the market value of these securities total $1,797,626 which represents 1.3% of total net assets. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At June 30, 2013, the market value of these securities total $194,905 which represents 0.1% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At June 30, 2013, the market value of these securities total $6,332,649 which represents 4.7% of total net assets. (e) Variable Rate Security.The rate shown represents the rate at June 30, 2013. (f) Default or other conditions exist and security is not presently accruing income. (g) The rate shown is the seven day yield as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Securities Sold Short June 30, 2013 (Unaudited) COMMON STOCKS - 8.0% Shares Fair Value Capital Markets - 0.1% AGF Management Ltd. $ Hotels, Restaurants & Leisure - 2.5% Bloomin' Brands, Inc. Chipotle Mexican Grill, Inc. Cracker Barrel Old Country Store, Inc. Total Hotels, Restaurants & Leisure Insurance - 0.5% RenaissanceRe Holdings Ltd. Machinery - 0.2% Fiat Industrial SpA Media - 1.0% Thomson Reuters Corp. Oil, Gas & Consumable Fuels - 3.2% Chesapeake Energy Corp. Encana Corp. PAA Natural Gas Storage LP Southwestern Energy Co. Talisman Energy, Inc. Ultra Petroleum Corp. Total Oil, Gas & Consumable Fuels Software - 0.5% FactSet Research Systems, Inc. TOTAL COMMON STOCKS (Proceeds $10,217,549) $ EXCHANGE TRADED FUNDS - 14.0% Industrial Select Sector SPDR Fund iShares Russell 2000 ETF SPDR S&P rust SPDR S&P Oil & Gas Exploration & Production ETF United States Oil Fund LP United States Natural Gas Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $19,731,857) $ Principal CORPORATE BONDS - 1.1% Amount Metals & Mining - 0.4% United States Steel Corp. 7.375%, 04/01/2020 $ Multiline Retail - 0.7% Sears Holdings Corp. 6.625%, 10/15/2018 TOTAL CORPORATE BONDS (Proceeds $1,477,500) $ Total Securities Sold Short (Proceeds $31,426,906) - 23.1% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Options Written June 30, 2013 (Unaudited) Contracts Fair Value Call Options NXP Semiconductor NV Expiration: July 2013, Exercise Price: $35.00 $ WR Grace & Co. Expiration: July 2013, Exercise Price: $85.00 28 Expiration: July 2013, Exercise Price: $87.50 28 Total Call Options Put Options 3M Co. Expiration: July 2013, Exercise Price: $105.00 57 AMC Networks, Inc. Expiration: July 2013, Exercise Price: $65.00 Chemtura Corp. Expiration: September 2013, Exercise Price: $17.50 CIT Group, Inc. Expiration: January 2014, Exercise Price: $43.00 68 El du Pont de Nemours & Co. Expiration: October 2013, Exercise Price: $48.00 Expiration: October 2013, Exercise Price: $49.00 Expiration: October 2013, Exercise Price: $50.00 Hess Corp. Expiration: September 2013, Exercise Price: $60.00 Expiration: November 2013, Exercise Price: $60.00 2 iShares iBoxx $ High Yield Corporate Bond Fund Expiration: July 2013, Exercise Price: $85.00 LIN TV Corp. Expiration: January 2014, Exercise Price: $12.50 28 Penn National Gaming, Inc. Expiration: July 2013, Exercise Price: $50.00 52 Penn West Petroleum Ltd. Expiration: December 2013, Exercise Price: $9.00 Expiration: December 2013, Exercise Price: $10.00 SPDR S&P rust Expiration: July 2013, Exercise Price: $151.00 Expiration: July 2013, Exercise Price: $153.00 Expiration: July 2013, Exercise Price: $155.00 Expiration: August 2013, Exercise Price: $154.00 Talisman Energy, Inc. Expiration: July 2013, Exercise Price: $11.00 United States Natural Gas Fund LP Expiration: September 2013, Exercise Price: $22.00 Expiration: September 2013, Exercise Price: $23.00 United States Oil Fund LP Expiration: July 2013, Exercise Price: $33.00 Vodafone Group PLC Expiration: January 2014, Exercise Price: $23.00 WR Grace & Co. Expiration: December 2013, Exercise Price: $77.50 Total Put Options Total Options Written (Premiums received $638,240) $ The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Swap Contracts June 30, 2013 (Unaudited) Maximum Upfront Pay Moody's Rating Potential Premium Unrealized Buy/Sell (Receive) Termination Notional of Reference Future Payment Paid Appreciation/ Counterparty Reference Entity Protection Fixed Rate Date Value Entity (Receipt) (Received) (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas S.A. Markit CDX.NA.HY.19 Buy (5.00%) 12/20/2017 B1 Total Credit Default Swap Buy Contracts Total Credit Default Swap Contracts The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Forward Contracts June 30, 2013 (Unaudited) Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date to be Delivered June 30, 2013 to be Received June 30, 2013 (Depreciation) 4/30/2014 Euros $ U.S. Dollars $ The accompanying notes are an integral part of these financial statements. Fair values of derivative instruments on the Statement of Assets and Liabilities as of June 30, 2013 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments * $ Written Options Written option contracts, at value * $ Total Equity Contracts $ $ Foreign Exchange Contracts: Forward Contracts Cumulative appreciation on forward contracts ** $ Cumulative depreciation on forward contracts ** $
